Citation Nr: 1504939	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-30 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for diabetes with erectile dysfunction (ED) and left eye retinopathy.

2.  Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD) with major depressive disorder.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1968 to August 1974.

This claim comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Veteran's substantive appeal he requested that he be afforded a videoconference hearing.  The Veteran received notification in March 2014 that he was scheduled for a hearing on April 25, 2014.  The Veteran responded that he wished to decline the videoconference hearing and wait for a travel board hearing.  The Veteran's hearing was not cancelled, and the Veteran did not appear.  The Veteran's representative clarified in an August 2014 letter that the Veteran had surgery and was unable to attend the April 2014 hearing and wished to be re-scheduled for a videoconference hearing.

Because such hearings before the Board are scheduled by the RO, a remand of this matter is required in this case.  See 38 C.F.R. § 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for the requested hearing before the Board in accordance with the docket number of his appeal, in the order that the request was received.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




